 

Case 2:19-cr-00304-RFB-VCF Document 20 Filed 11/20/19 Page 1of1

PER 18 U.S.C. 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: [7] INFORMATION INDICTMENT

 

CASENO. 2:19-cr- 3 0 ge

 

Matter Sealed: CT] Juvenile

 

 

[7] other than Juvenile USA vs.
0 Pre-Indictment Plea CT] Superseding [(] Defendant Added Defendant: LATONIA SMITH
Indictment — [_] Charges/Counts Added
Information
Name of District Court, and/or Judge/Magistrate Location (City) Address:

 

Las Vegas
Divisional Office

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

Name and Office of Person Ellenrose Jarmolowich

 

 

Furnishing Information on

QOlus. Atty Clother U.S. Agency

[ | Interpreter Required Dialect:

 

 

 

 

 

 

 

 

 

 

THIS FORM Phone No. (702) 388-6336
Us Atomey STEVEN W. MYHRE
U.S. Attorne’ . :
(if assigned) Birth [Z] Male _] Alien
a e . .
PROCEEDING L} Female (if applicable)
Name of Complainant Agency, or Person (& Title, if any)
Justin Steele ~ USPIS Social Security Number
C] person is awaiting trial in another Federal or State Court
(give name of court) DEFENDANT
Issue:
CT] this person/proceeding transferred from another district CI Warrant CI Summons
per (circle one) FRCrP 20, 21 or 40. Show District
Location Status:
Arrest Date or Date Transferred to Federal Custody
this is a reprosecution of charges
CO previously dismissed which were YY] Currently i -ederakvegtody ——RECENED
dismissed on motion of: | irl Stert ef NTERED ———SER
Clus. aty C1 per Currently i Y — COUNSEL/PARTIES OF RECORD
‘S. Atty |_J Defense SHOW Writ Require
(_] this prosecution relates to a DOCKET NO.
pending case involving this same O) Currently oy bond NOV 2 0 2019
defendant. (Notice of Related CT] Fugitive
Case must still be filed with the
Clerk.)
C prior proceedings or appearance(s) Ne NS. E Defense Counsel (iffany): CLERK US DISTRICT COURT
before U.S. Magistrate Judge . . DEPUTY .
regarding this defendant were . : i
recorded under 2:19-mj-842 LJ FPD

 

 

 

  

 

  

 

 

 

      

 

Place of
offense

 

County

] Appointed on Target Letter

 

 

 

[J This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts__5

 

Set Title & Section/Offense Level
(Petty = 1 / Misdemeanor = 3 / Felony = 4)

 

 

Description of Offense Charged

Count(s)

 

18 U.S.C. § 876(c)

Mailing Threatening Communications

1-5

 

 

 

 

 

 

 

 

 

 

 
